 



EXHIBIT 10.4
2005 Bonus Plan — Mark Legg

1.   Sarbanes Oxley 404 Compliance       A bonus of $62,500 will be earned upon
the completion, by December 31, 2005, of all the required documentation for ARC
to be in compliance with SOX 404.   2.   Internal Audit       A bonus of $62,500
will be earned upon the completion, by December 31, 2005, of the internal audit
action plan.   3.   Cash Flow       A bonus of $125,000 will be earned if the
actual cash increase of the business during 2005 is at least equal to the
following formula:

    EBITDA       Less:

      Cash interest         Cash taxes         Cash distributions         Cash
acquisitions expenditures         Debt repayments         Capitalized IPO and
debt finance expenditures         Other cash items not included in EBITDA to be
approved by the CEO

$100,000 of the bonus is to be paid on August 15, 2005 and the remainder on
February 15, 2006.
Approved:

     
      /s/ S. Chandramohan
   
 
   

 